Citation Nr: 0409766	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-15 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for residuals 
of shell fragment wound, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who had active service from December 
1942 to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey that assigned an initial rating 
of 30 percent for PTSD and continued a 10 percent rating for the 
left shoulder disability.  During the course of this appeal, the 
rating assigned for residuals of shell fragment wound, left 
shoulder, was increased to 30 percent, effective the date of 
claim.

The veteran appeared for a personal hearing before a Veterans Law 
Judge at the RO in March 2004.  At that time, the veteran's 
representative moved to advance the case on the docket due to the 
veteran's age.  The motion was granted by the undersigned.  

Several medical statements in the claims file address the issue of 
the veteran's unemployability.  Specifically, in a January 2002 
report, a private physician stated that the veteran was disabled 
from working due to cardiomyopathy, shrapnel wound of the left 
shoulder, and right hip osteoarthritis.  In October 2002, a 
private psychiatrist found that the veteran was totally 
occupationally and socially impaired, but referred to a history of 
cardiovascular disease as well as PTSD.  In November 2003, the 
veteran's private physician wrote that the veteran had been 
unemployable since 1988 due to his left shoulder disability and 
PSTD.  The Board refers to the RO for clarification/any 
appropriate action the question of whether the veteran seeks a 
total disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The issue of entitlement to a higher rating for residuals of shell 
fragment wound, left shoulder, will be addressed in the remand 
appended to this decision.  That issue is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's symptoms of PTSD produce occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that information or evidence.  
See 38 U.S.C. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The veteran was informed of the evidence needed to substantiate 
his claim by the October 2001 and September 2003 letters from the 
RO, the November 2001 and May 2002 rating decisions, the August 
2002 Statement of the Case, and the December 2002 and March 2004 
Supplemental Statements of the Case.  In these documents, he was 
informed of the basis for the denial of his claim, of the type of 
evidence that he needed to submit to substantiate his claim, and 
of all regulations pertinent to his claim.  The veteran was 
specifically advised of the provisions of the VCAA, including 
which evidence and information was his responsibility, and which 
evidence would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits 
promulgated by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the present 
case, the RO provided a VCAA notice to the veteran prior to its 
initial rating decision; therefore, it complied with the timing 
requirement of Pelegrini. 

In addition, Pelegrini included language that stated, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.  
In a recent precedent opinion, the VA General Counsel found that 
the Court's statements regarding this new element of the notice 
requirement were obiter dictum and not binding on the VA.  See 
VAOPGCPREC 1-2004.  Regardless, the Board finds that the various 
notices provided to the veteran cumulatively had the same effect, 
i.e., that he must provide all pertinent evidence in his 
possession.

As to the duty to assist, the RO considered numerous private 
medical reports and VA clinical records, and afforded the veteran 
VA medical examinations.  The veteran presented testimony at a 
personal hearing before the Board.  In October 2002, the veteran's 
representative stated that he had no additional evidence to 
submit.  Consequently, the RO has fulfilled its duty to assist the 
veteran and no further action is necessary to comply with the 
VCAA.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating disabilities.  
Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 C.F.R. 
§ 4.3.

In a November 2001 rating decision, the RO granted service 
connection for PTSD, rated 30 percent.  The veteran disagreed with 
this initial rating, and the current appeal ensued.  When an 
initial rating is at issue, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity from 
the effective date of service connection through the present.  It 
is not only the present level of disability which is of primary 
importance, but rather the entire period is to be considered to 
ensure that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In relation to the current appeal, a May 2001 private medical 
report from E.M., M.D., stated that the veteran complained of cold 
sweats, recurrent flashbacks of his combat injury, and diffuse and 
specific feelings of anxiety and depression.  Chronic PTSD with 
traumatic flashback was diagnosed.  Later in the month, the 
veteran presented to Dr. E.M. with a log of early morning 
flashbacks on 8 out of 14 days.  He complained of persistent 
anxiety, flashbacks, and poor sleep function.  He normally slept 
from 11:30 p.m. to 8:30 a.m. but would awaken from nightmares.  He 
had difficulty watching Army stories on television.  Medication 
was prescribed to help with sleep, and the veteran reported 
increased sleep function at the end of the month.  

In July 2001, the veteran reported persistent episodes of anxiety, 
night sweats, and early awakening with nightmares.  However, he 
had tolerated some desensitization videotapes.  In August 2001, he 
continued to have flashbacks and poor sleep, but had fewer panic 
attacks and better sleep on the medication.  He could not tolerate 
Army warfare videotapes, but he could watch Navy and Air Force 
videotapes with some nervousness.  

An August 2001 VA psychiatric report shows that the veteran 
presented for evaluation.  He reported an inability to sleep, 
recurrent nightmares, awakening in a cold sweat, hypervigilance, 
and flashbacks triggered by various environmental stimuli.  He had 
vivid memories of the day that he was wounded and of the other men 
killed in his unit.  He had held five jobs after service, with two 
jobs that each lasted 20 years.  Prior to his wife's death, he had 
a happy marriage of 50 years.  Objectively, the veteran was 
oriented, with good eye contact, an euthymic mood, and an 
appropriate affect.  There was no evidence of a thought disorder, 
psychosis, or suicidal or homicidal ideations.  Insight and 
judgment were intact.  PTSD was diagnosed, and a Global Assessment 
of Functioning (GAF) score of 51/61 was assigned.  Medication was 
prescribed.  

In a September 2001 report from Dr. E.M., the veteran reported 
persistent difficulty with sleep, flashbacks, nightmares, and poor 
response to current events.  Persistent severe PTSD was diagnosed.  
In November 2001, the veteran presented with insomnia and 
flashbacks exacerbated by the recent terrorist attacks.  
Additional medication was recommended.  Worsening PTSD with 
anxiety was diagnosed.

A December 2001 VA clinical record reflects that the veteran 
reported intense flashbacks since the terrorist attacks and the 
war in Afghanistan.  He had recurrent nightmares about past combat 
and awakened with night sweats and tachycardia.  He had a 
flashback every time he saw a tank on the news.  He exhibited no 
thought disorder, symptoms of psychosis, or suicidal or homicidal 
ideations.  Memory, abstracting, and calculating were intact. 
In January 2002, Dr. E.M. wrote that the veteran reported 
worsening insomnia and flashbacks for the past month.  The 
flashbacks and fearfulness usually occurred in the middle of the 
night.  A March 2002 VA clinical record shows that the veteran was 
maintained on medication for his PTSD.  He reported a worsening of 
symptoms since the September 2001 terrorist attacks.  Objective 
findings remained the same as on previous evaluations.  

At a June 2002 VA examination, the veteran reported that he 
received medication and psychotherapy every three months.  His 
dominant symptoms were nightmares, flashbacks, hypervigilance, 
heightened startle response, and social isolation.  Prior to 
retirement, he had worked as a mechanic and got along with others.  
He was a widower and now had a good relationship with his children 
and other friends and family.  He lived with his daughter and 
spent most of his time at home.  On examination, he appeared 
oriented and cooperative, with a neutral mood and appropriate 
affect.  Speech and thought processes were normal.  There were no 
suicidal or homicidal ideations.  Insight, judgment and impulse 
control were fair.  The examiner stated that the veteran was an 80 
year old widower with symptoms of PTSD.  He had a stable work 
history prior to retirement and his interpersonal relationships 
appeared to be normal.  The veteran was assigned a GAF score of 50 
for moderate symptoms.

At a June 2002 VA clinical visit, the veteran reported vivid 
flashbacks, including smelling, hearing, and seeing friends killed 
in combat.  The flashbacks were triggered by loud noises and 
certain smells such as diesel fuel.  He was distressed by the 
current war on terrorism.  He presented with a sad and anxious 
mood, and an appropriate affect.  The remainder of the objective 
findings were the same as on previous evaluations.  In a July 2002 
report, Dr. E.M. wrote that the veteran complained of worsening 
control of flashbacks and sleep function.  He appeared to be more 
depressed than usual.

On August 2002 private psychiatric evaluation, the veteran 
reported no improvement since starting treatment for PTSD.  He 
felt depressed and continued awakening at night crying and in a 
cold sweat.  He had a heightened startle response and various 
stimuli caused memories of the war.  On examination, he was 
oriented and cooperative, with goal-directed speech, dysphoric 
mood, and an affect appropriate to thought content.  He denied 
delusions, hallucinations, or suicidal or homicidal ideation.  He 
expressed hopelessness about his illness.  He was focused on his 
nightmares and flashbacks and his efforts to avoid reminders of 
the war.  He was hypervigilant and had lost interest in social 
activities.  A GAF score of 55 was assigned.

In October 2002, the veteran underwent another psychiatric 
evaluation by a private physician.  He presented with complaints 
of severe depression and anxiety, nightmares and sleep 
disturbance, feelings of powerlessness, outbursts of anger and 
irritability, and difficulty with concentration.  The psychiatrist 
observed that the veteran became extremely agitated while 
discussing his war experiences, including hyperventilating, 
sweating, and dizziness.  He had an obsessive preoccupation with 
war memories and chronic retraumatization with intrusive thoughts, 
flashbacks, and nightmares.  Objectively, the veteran appeared 
alert and oriented, with pressured speech.  There was no evidence 
of tangentiality, peripherality, delusions, or hallucinations.  
The veteran was chronically anticipatory, anxious, and depressed.  
Thought focused on physical and emotional symptoms.  Memory, 
insight, cognition, and judgment were intact.  Concentration and 
attention span were moderately impaired.  PTSD and major 
depression were diagnosed.  

In November 2003, Dr. E.M. wrote that the veteran complained of 
worsening nightmares, sleep dysfunction, and daytime panic 
attacks.  He had feelings of withdrawal, anger, and confusion.  
Dr. E.M.'s impression was that the veteran had progressively 
worsened due to his PTSD.  He commented that the veteran had been 
unemployable since 1988 due to his left shoulder pain and 
dysfunction and the symptoms of his PSTD such as sleep 
dysfunction, tempermentality, mood swings, and anxiety.

In January 2004, the veteran's VA psychologist stated that the 
veteran had been screened in March 2003 and determined to meet the 
criteria for PTSD.  In April 2003, the veteran began weekly 
psychotherapy group which he continued to the present.  In group, 
the veteran reported that he experienced nightmares, flashbacks, 
intrusive thoughts, and a tendency for social isolation.  He also 
reported frequent problems with anxiety and depression.  Overall, 
his PTSD symptoms appeared to significantly impact his social and 
occupational functioning; his current GAF score was 50.

The veteran's PTSD has been assigned a 30 percent schedular rating 
pursuant to 38 C.F.R. § 4.130, Code 9411.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Code 9411.

The Board finds at the outset that the symptoms of PTSD and GAF 
scores assigned have remained fairly consistent throughout the 
appeal period, and that "staged ratings" are not warranted.  The 
Board further finds that the evidence supports a rating of 50 
percent for the veteran's PTSD.  The predominant symptoms of the 
veteran's PTSD are sleep impairment, flashbacks, nightmares, 
intrusive memories, and anxiety.  These symptoms cause 
occupational and social impairment with reduced reliability and 
productivity.  The veteran's overall disability picture more 
closely approximates the criteria for a 50 percent rating.  
Therefore, such rating is warranted.  See 38 C.F.R. § 4.7.

A rating in excess of 50 percent is not warranted because the 
veteran does not exhibit symptoms in the criteria for a 70 percent 
rating, such as suicidal ideation, obsessional rituals, abnormal 
speech, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and hygiene.  
While the veteran's private physician has described his symptoms 
as worsening over time, the GAF scores assigned have consistently 
remained between 50 and 60, indicative of moderate to serious 
symptoms, and the objective findings on psychiatric evaluations 
have remained largely consistent.  While the veteran's symptoms 
clearly cause social and occupational impairment, he is able to 
maintain some effective relationships and to generally function in 
a satisfactory manner.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.




REMAND

A preliminary review of the record reveals that additional 
development is necessary before the Board may proceed with 
appellate review of the issue of a higher rating for residuals of 
shell fragment wound of the left shoulder.  The veteran's 
residuals of shell fragment wound, left shoulder, have been 
assigned a 30 percent schedular disability rating pursuant to 38 
C.F.R. § 4.73, Code 5301 which governs disability of Muscle Group 
I.  A 30 percent maximum rating is warranted for severe injury to 
this muscle group in the nondominant arm.  

In the case of an ankylosed shoulder, if muscle groups I and II 
are severely disabled, the evaluation of the shoulder joint under 
Code 5200 will be elevated to the level for unfavorable ankylosis, 
if not already assigned, but the muscle groups themselves will not 
be rated.  38 C.F.R. § 4.55(c)(2).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint (40 
percent for the minor shoulder), except in the case of muscle 
groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

Private medical reports dated from March 2001 through November 
2003 show that the veteran has severe muscle injury, productive of 
weakness and painful and limited motion.  However, the record 
contains no VA or private medical examination with findings 
specific as to the muscle groups involved, the joints affected, 
and the degree of impairment of each.  Accordingly, at this time, 
a determination cannot be made as to whether the veteran is 
entitled to a higher rating under 38 C.F.R. § 4.55.  

This matter is remanded for the following:

1.  The RO must comply with all provisions of the Veterans Claims 
Assistance Act of 2000.  In particular, the RO should notify the 
veteran of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all pertinent VA and private treatment 
records related to the veteran's left shoulder disability not 
previously associated with the claims file.  The veteran should 
assist in this matter by identifying all sources of treatment.

3.  Then, the RO should arrange for a VA examination by an 
orthopedic specialist to ascertain the nature and severity of the 
veteran's current left shoulder disability.  Since it is important 
"that each disability be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, the veteran's claims file must be reviewed by the 
examiner.  Any and all indicated evaluations, studies, and tests 
must be completed.  The examiner should report complaints and 
clinical findings in detail.  The examiner should specifically 
address which muscle groups and joints are affected by the shell 
fragment wound, and the degree of disability of each.  The 
examiner should explain the rationale for the opinion given.

4.  Then, the RO should readjudicate the veteran's claim.  If it 
remains denied, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case, and 
given ample opportunity to respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



